Citation Nr: 0101736	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-20 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for night sweats.

2.  Entitlement to service connection for a right hamstring 
condition as secondary to service-connected tinea pedis.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to an increased (compensable) evaluation for 
tinea pedis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to April 
1996.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issues of entitlement to service connection for night 
sweats and flat feet and for entitlement to a compensable 
evaluation for tinea pedis will be addressed in the 
subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no evidence of record of a current right 
hamstring condition or that etiologically links such a 
condition to the veteran's service-connected tinea pedis.

3.  No complex or controversial medical question has been 
presented in this case.


CONCLUSIONS OF LAW

1.  A right hamstring condition was not incurred in or 
aggravated by military service and is not proximately due to 
or the result of his service-connected tinea pedis.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2000).

2.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 
20.902 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends a right hamstring condition is the 
proximate result of his service-connected tinea pedis.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

Service medical records reflect that in April 1988, the 
veteran was treated for cellulitis and an abscess in the 
right medial distal thigh by incision and drainage.  The 
incision was described as a 13 cm. in length affecting the 
deep fascia of the right antero-medical thigh.  The veteran 
was placed on a medical hold for 30 days, with instruction to 
pack the wound 3 times a day, and use crutches to ambulate.  
The veteran was service-connected for residuals of cellulitis 
and an abscess of the right medical thigh.  There is no 
direct reference to the right hamstring tendon in the service 
medical records.   

An October 1997 VA general medical examination report 
includes the inservice history of surgical treatment for a 
right thigh abscess.  The veteran gave a history of frequent 
episodes of right thigh pain and muscle spasms since service 
and recurrent hamstring pulls.  He described his hamstring 
pulls as recurring approximately every 6 to 8 weeks, which he 
treated with application of ice and heat and stretching 
exercises.  Upon examination, the veteran had good right 
thigh strength with good adduction and abduction against 
resistance.  However, his right quadriceps did appear to 
fatigue somewhat earlier than his left leg quadriceps.  The 
examiner did not comment on any right hamstring disability 
and the veteran's only residual was diagnosed as a 
disfiguring right thigh scar.

In an October 1998 letter, the RO requested the veteran 
provide evidence that he had a current right hamstring 
condition and that he provide evidence that the disability 
was a result of or aggravated by his service-connected tinea 
pedis.  The veteran did not respond to the request; however, 
his attorney stated that his conditions were present in 
service or were secondary to service-connected disability.  
His attorney further stated that he was not required to 
provide any information because his condition was chronic.  
Finally, the veteran's attorney requested that the veteran be 
afforded another VA examination by a specialist, indicating 
that the October 1997 examination was inadequate.  Later, in 
a March 1999 letter, the veteran's attorney requested an 
independent medical opinion due to the complexity of the 
veteran's condition and the inadequacy of the VA examination.

During his September 1999 VA dermatology examination, the 
veteran gave a history of a residual right thigh scar 
following inservice surgery for an abscess.  He noted that he 
pulled his right hamstring muscle easily since then.  He 
described a mild residual soreness the day after pulling his 
right hamstring.  The examiner noted a right medial surface 
irregular scar superior to the knee with evident loss of some 
subcutaneous tissue.  The scar was nontender.  The veteran's 
gait was normal, as was his muscle strength.  The examiner 
also evaluated the veteran's tinea pedis and onychomycosis on 
both feet.  There was no diagnosis of any right hamstring 
condition.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  To show chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity is required, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Secondary service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Other than the service-connected residuals of right thigh 
cellulitis and abscess, for which the veteran is service-
connected, the veteran has not presented any competent 
evidence that he currently has a right hamstring condition.  
The two VA examination reports of record note the veteran's 
complaints of recurrent hamstring "pulls" but show no 
objective evidence of any current disability.  Some right 
quadriceps fatigability was noted in the October 1997 
examination report; however no associated hamstring condition 
was indicated at that time.   Although the veteran believes 
he currently has a right hamstring condition as a result of 
his service-connected tinea pedis, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right hamstring condition.

The Board may obtain an advisory medical opinion when it 
judges that such an opinion is warranted by the medical 
complexity or controversy involved in the particular appeal.  
38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  Although the 
veteran's attorney alleges that the VA examination was 
inadequate and that the issue is complex, he has not set 
submitted any detailed reasons why an opinion is necessary as 
required.  38 C.F.R. § 3.328 (2000).  Moreover, the veteran 
and his representative have either not responded to the RO's 
request for further information or have indicated that they 
are not required to provide such information.  Although the 
Board must assist a veteran this duty is not always a one-way 
street, and a veteran may not passively wait for assistance 
in those situations in which he may or should have 
information that is necessary in the development of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, VA is required to provide VA medical examinations 
for compensation claims only in those cases where there is 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of disability.

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the veteran has 
not submitted any information showing that he currently has a 
right hamstring condition or alleged that there are any 
existent medical evaluations or treatment records indicating 
a current diagnosis.  Therefore, there is no further duty to 
assist the veteran with regard to this claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


ORDER

Service connection for a right hamstring condition is denied.


REMAND

The veteran initially submitted his claims for service 
connection for flat feet and night sweats in December 1998.  
At that time he also indicated that treatment records for his 
feet could be obtained from the Grand Island, Nebraska 
VAGNHCS and the Lincoln, Nebraska VAGNHCS.  Both facilities 
have indicated that treatment records had been sent to the 
other.  The United States Court of Claims for Veterans 
Appeals (Court) has held that where "relevant" documents 
relating to an appellant's claim were within the Secretary's 
control (for example, records generated by VA) prior to a 
Board decision on appeal and could reasonably be expected to 
be part of the record before VA, such documents are "in 
contemplation of law" constructively part of the record.  
Blount v. West, 11 Vet. App. 32, 33 (1998); Simington v. 
Brown, 9 Vet. App. 334, 335 (1996); Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992).  Under the circumstances, further 
development to obtain this additional evidence is in order 
prior to a Board determination on the veteran's claims.  If 
the RO is unsuccessful in obtaining them, documentation of 
its effort should be associated with the claims file and the 
veteran notified.

In compliance with the veteran's instruction that he not be 
directly contacted regarding his claim, in his August 1998 
appointment of his attorney, the RO mailed a request for 
further evidence regarding his claimed night sweats in care 
of his attorney.  Pursuant to the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), notice of the evidence necessary to complete a 
claim must be sent to both the claimant and his 
representative.  The veteran should also be notified of any 
evidence necessary for his claimed bilateral flat foot 
disability.  

In light of the foregoing circumstances, the veteran's claims 
are REMANDED to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from Grand 
Island, Nebraska VAGNHCS and Lincoln, 
Nebraska VAGNHCS, dated from May 1996 to 
the present.  Any records received should 
be associated with the claims folder.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran, which have not 
been previously secured.  Any records 
received should be associated with the 
claims folder.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

4.  After the above development has been 
completed, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.


If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




 



